[Cite as State v. Norquest, 2015-Ohio-4541.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NO. 2015-G-0003
        - vs -                                  :

TIMOTHY A. NORQUEST,                            :

                 Defendant-Appellant.           :


Criminal Appeal from the Geauga County Court of Common Pleas.
Case No. 13 C 000170.

Judgment: Modified and affirmed as modified.


James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
Prosecuting Attorney, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH
44024 (For Plaintiff-Appellee).

Matthew W. Weeks, Carl P. Kasunic Co., L.P.A., 4230 State Route 306, Building I,
Suite 300, Willoughby, OH 44094 (For Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Timothy A. Norquest, appeals the sentencing entry of the

Geauga County Court of Common Pleas. For the reasons that follow, we modify the

judgment of the trial court and affirm as modified.

        {¶2}     In December 2013, appellant was indicted on two fourth-degree felony

counts of OVI: Count One in violation of R.C. 4511.19(A)(1)(a) and Count Two in

violation of R.C. 4511.19(A)(1)(h). Both counts were accompanied by a repeat OVI
offender specification under R.C. 2941.1413, appellant having been convicted of five or

more felony OVI offenses within the last 20 years of the date of the current offense.

      {¶3}   Appellant initially pled not guilty to both counts but subsequently entered a

counseled plea of guilty to Count One plus the accompanying specification. The state

was granted leave to dismiss the remaining count and specification. On May 14, 2014,

the trial court sentenced appellant to 12 months plus 60 days imprisonment for the

underlying OVI offense and 2 years imprisonment for the specification, to run

consecutively to each other, for a total of 3 years and 60 days.

      {¶4}   Appellant filed a motion to file a delayed appeal, which was granted by this

court, and has assigned four assignments of error for our review:

             [1.] The trial court committed plain error by sentencing Tim to the
             mandatory 12 months plus 60 days, in addition to the two years for
             the specification pursuant to O.R.C. § 4511.19(G)(1)(d)(i).

             [2.] Ohio Revised Code § 2941.1413 violates the Equal Protection
             Clause of the Ohio and U.S. Constitutions, and such, Tim’s
             sentence under the specification statute should be vacated.

             [3.] The trial court committed prejudicial error and abused its
             discretion when it sentenced Tim to a total of three years and 60
             days for the convictions. In so doing the trial court abused its
             discretion when applying the overriding purposes of felony
             sentencing set forth in O.R.C. § 2929.11 and the seriousness and
             recidivism factors set forth in O.R.C. § 2929.12.

             [4.] Tim’s sentence should be set aside and the matter remanded to
             the trial court based on ineffective assistance of counsel for (1)
             failure to challenge the specifications based on any prior
             unrepresented convictions, and (2) failure to challenge the
             constitutionality of specifications statute on the grounds of the equal
             protection [clause].

      {¶5}   We consider appellant’s first and third assignments together, as they both

challenge the length and appropriateness of his sentence.          This court utilizes R.C.




                                            2
2953.08(G) as the standard of review in all felony sentencing appeals.               State v.

Hettmansperger, 11th Dist. Ashtabula No. 2014-A-0006, 2014-Ohio-4306, ¶14. R.C.

2953.08(G)(2) states:

              The court hearing an appeal under division (A), (B), or (C) of this
              section shall review the record, including the findings underlying the
              sentence or modification given by the sentencing court.

              The appellate court may increase, reduce, or otherwise modify a
              sentence that is appealed under this section or may vacate the
              sentence and remand the matter to the sentencing court for
              resentencing. The appellate court’s standard for review is not
              whether the sentencing court abused its discretion. The appellate
              court may take any action authorized by this division if it clearly and
              convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings
              under division (B) or (D) of section 2929.13, division (B)(2)(e) or
              (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
              Revised Code, whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶6}   Under his first assignment of error, appellant asserts the trial court’s entry

of sentence on Count One (mandatory 12 months imprisonment plus 60 days), pursuant

to R.C. 4511.19, was contrary to statute; appellee concedes such error.

       {¶7}   Appellant was convicted on Count One for a violation of R.C.

4511.19(A)(1)(a), which provides, in pertinent part: “No person shall operate any vehicle

* * * within this state, if, at the time of the operation, any of the following apply: (a) The

person is under the influence of alcohol, a drug of abuse, or a combination of them.”

This count also carried with it a specification that, pursuant to R.C. 2929.13(G)(2),

authorizes “[i]mposition of a mandatory additional prison term of one, two, three, four, or

five years upon an offender” who has violated R.C. 4511.19(A) and, “within twenty years




                                              3
of the offense, previously has been convicted of or pleaded guilty to five or more

equivalent offenses.” R.C. 2941.1413(A).

       {¶8}   R.C. 4511.19(G) provides the sentencing guidelines for the underlying OVI

offense and states, in pertinent part:

              (1) Whoever violates any provision of divisions (A)(1)(a) to (i) or
              (A)(2) of this section is guilty of operating a vehicle under the
              influence of alcohol, a drug of abuse, or a combination of them. * * *
              The court shall sentence the offender for either offense under
              Chapter 2929. of the Revised Code, except as otherwise
              authorized or required by divisions (G)(1)(a) to (e) of this section: *
              **

              (d) Except as otherwise provided in division (G)(1)(e) of this
              section, * * * an offender who, within twenty years of the offense,
              previously has been convicted of or pleaded guilty to five or more
              violations [of division (A) or (B) of this section or other equivalent
              offenses] is guilty of a felony of the fourth degree. The court shall
              sentence the offender to all of the following:

              (i) If the sentence is being imposed for a violation of division
              (A)(1)(a) * * * of this section, a mandatory prison term of one, two,
              three, four, or five years as required by and in accordance with
              division (G)(2) of section 2929.13 of the Revised Code if the
              offender also is convicted of or also pleads guilty to a specification
              of the type described in section 2941.1413 of the Revised Code or,
              in the discretion of the court, either a mandatory term of local
              incarceration of sixty consecutive days in accordance with division
              (G)(1) of section 2929.13 of the Revised Code or a mandatory
              prison term of sixty consecutive days in accordance with division
              (G)(2) of that section if the offender is not convicted of and does not
              plead guilty to a specification of that type. * * *

       {¶9}   The trial court sentenced appellant to 12 months plus a mandatory 60

days on the underlying OVI offense. However, as provided in R.C. 4511.19(G)(1)(d)(i),

a mandatory 60 days is only an option if the offender has not also been convicted of the

repeat offender specification. Because appellant was convicted on the specification, the

trial court’s sentencing options for the underlying OVI offense were either one, two,




                                             4
three, four, or five years.   Accordingly, the additional 60-day portion of appellant’s

sentence on the underlying offense exceeded the trial court’s authority under R.C.

4511.19 and is clearly and convincingly contrary to law.

       {¶10} Appellant’s first assignment of error has merit.

       {¶11} Under his third assignment of error, appellant argues that his sentence

does not comport with the overriding purposes of felony sentencing found in R.C.

2929.11 or with the seriousness and recidivism factors set forth in R.C. 2929.12. He

asserts that his entire sentence is “unfair and disproportionate to the offense committed”

and that the trial court sentenced him without considering any of the mitigating factors,

such as the lack of harm to other persons or property, that he has shown genuine

remorse, and that he has taken ownership of his alcoholism.

       {¶12} Pursuant to R.C. 2929.11(A), a felony sentence should be reasonably

calculated “to protect the public from future crime by the offender * * * and to punish the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources.” A court imposing a felony sentence is also required to consider seriousness

and recidivism factors found in R.C. 2929.12. However, it is well established that a trial

court “is not required to make findings of fact under the seriousness and recidivism

factors in R.C. 2929.12.” State v. ONeil, 11th Dist. Portage No. 2010-P-0041, 2011-

Ohio-2202, ¶34. Further, “a trial court’s failure to state on the record that it considered

the factors in R.C. 2929.11 and R.C. 2929.12 raises a presumption that the trial court

considered them.” Id. at ¶20, citing State v. Greitzer, 11th Dist. No. 2006-P-0090, 2007-

Ohio-6721, ¶26. “[T]he burden is on the defendant to present evidence to rebut the




                                            5
presumption that the court considered the sentencing criteria.” Id., citing State v. Cyrus,

63 Ohio St. 3d 164, 166 (1992).

       {¶13} Although the trial court did not expressly state on the record at the

sentencing hearing that it considered the required statutory factors, it is clear from a

review of the transcript and the sentencing entry that it did so. In its judgment entry of

sentence, the trial court stated:

              After consideration of the record; information presented by, or on
              behalf of, the defendant, the prosecuting attorney, the PSI report;
              the defendant’s ability to pay financial sanctions; and any victim
              impact statement(s), the Court, based upon the purposes and
              principles of sentencing (R.C. 2929.11) and the sentencing factors
              [seriousness and recidivism (R.C. 2929.12)], imposed upon the
              defendant the following sentence[.]

       {¶14} Appellant has not presented any evidence to rebut the presumption that

the court considered the purposes and factors of felony sentencing in R.C. 2929.11 and

R.C. 2929.12 before imposing appellant’s sentence. Accordingly, we find no error with

appellant’s sentence except for the erroneous 60-day provision.

       {¶15} Appellant’s third assignment of error is without merit.

       {¶16} Under his second assignment of error, appellant argues his sentence

under the R.C. 2941.1413 specification should be vacated because the penalty

enhancement found in the statute is unconstitutional as a violation of the Equal

Protection Clause.

       {¶17} Appellee asserts that appellant forfeited appellate review of this issue by

not raising it below. However, Crim.R. 52(B) provides that “[p]lain errors or defects

affecting substantial rights may be noticed although they were not brought to the

attention of the court.” As a result, the Ohio Supreme Court has held that an appellate




                                            6
court has discretion to review constitutional issues not raised in the trial court for plain

error. State v. Noling, 11th Dist. Portage No. 2014-P-0045, 2015-Ohio-2454, ¶9, citing

In re M.D., 38 Ohio St. 3d 149 (1988), syllabus.

       {¶18} This court recently addressed and rejected appellant’s constitutional

argument in State v. Reddick, 11th Dist. Lake No. 2014-L-082, 2015-Ohio-1215, ¶11. In

Reddick, we adopted the rationale of the Twelfth District Court of Appeals and found the

penalty enhancement set forth in R.C. 2941.1413 is not unconstitutional as it does not

violate the Equal Protection Clause. Reddick, supra, ¶6-11, following State v. Hartsook,

12th Dist. Warren No. CA2014-01-020, 2014-Ohio-4528. In doing so, we rejected the

reasoning of the Eighth District Court of Appeals in State v. Klembus, 8th Dist.

Cuyahoga No. 100068, 2014-Ohio-3227. This issue is now pending before the Ohio

Supreme Court as a certified conflict.      State v. Klembus, Sup. Ct. No. 2014-1557.

Following Reddick, this court sua sponte certified a conflict on the same issue to the

Ohio Supreme Court, which is now being held for the decision in Klembus. See State v.

Wright, 11th Dist. Lake No. 2013-L-089, Sup. Ct. No. 2015-1342.

       {¶19} Appellant asserts our Reddick opinion “resulted from a misapplication of

the Equal Protection Clauses of the Ohio and U.S. Constitutions and controlling case

law.” Appellant further “requests that this Court adopt the reasoning set forth by the

Eighth District Court of Appeals in State v. Klembus,” but he has not brought anything to

this court’s attention that would cause us to vacate our precedent. We do not find that

the trial court committed any constitutional plain error.

       {¶20} Appellant’s second assignment of error is without merit.




                                              7
       {¶21} Under his fourth assignment of error, appellant argues his entire sentence

should be set aside because of the alleged ineffective assistance of trial counsel.

       {¶22} In order to prevail on an ineffective assistance of counsel claim, an

appellant must demonstrate that trial counsel’s performance fell “below an objective

standard of reasonable representation and, in addition, prejudice arises from counsel’s

performance.”    State v. Bradley, 42 Ohio St. 3d 136 (1989), paragraph two of the

syllabus (adopting the test set forth in Strickland v. Washington, 466 U.S. 668 (1984)).

In order to show prejudice, the appellant must demonstrate a reasonable probability

that, but for counsel’s error, the result of the proceeding would have been different. Id.

at paragraph three of the syllabus. If a claim can be disposed of by showing a lack of

sufficient prejudice, there is no need to consider the first prong, i.e., whether trial

counsel’s performance was deficient.       Id. at 143, citing Strickland, supra, 695-696.

There is a general presumption that trial counsel’s conduct is within the broad range of

professional assistance. Id. at 142-143.

       {¶23} Appellant initially asserted in his appellate brief that his trial counsel

provided ineffective assistance by (1) failing to challenge his conviction on the

specification based on a prior unrepresented OVI conviction and (2) failing to challenge

the constitutionality of the penalty enhancement provided in the specification statute. In

his reply brief, appellant withdrew his first assertion; we therefore only review the failure

to raise a constitutional challenge.

       {¶24} Appellant has not demonstrated a reasonable probability that the result of

the proceeding would have been different if trial counsel had raised a constitutional

objection. As noted under the second assignment of error, this court has held that the




                                             8
penalty enhancement found in R.C. 2941.1413 is not unconstitutional. Reddick, supra.

Additionally, the Eighth District’s Klembus opinion holding otherwise had not been

released at the time of appellant’s sentencing hearing and, therefore, could not have

provided a basis for objection.      Finally, although trial counsel did not raise the

constitutional issue below, we considered it for the first time on appeal. As we do not

find prejudice, there is no reason to consider whether trial counsel’s performance fell

below an objective standard of reasonable representation.

       {¶25} Appellant’s fourth assignment of error is without merit.

       {¶26} The judgment of the trial court is modified to reflect that appellant is

sentenced to 12 months on the underlying OVI offense and 2 years on the repeat

offender specification, to run consecutive to each other for a total of 3 years; the

additional 60-day portion of appellant’s sentence is vacated. Thereafter, the judgment

of the trial court regarding appellant’s conviction and sentence is affirmed as modified.



DIANE V. GRENDELL, J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            9